UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 11-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Tower Financial 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Tower Financial Corporation 116 East Berry Street Fort Wayne, Indiana 46802 TOWER FINANCIAL 401(k) PLAN Fort Wayne, Indiana FINANCIAL STATEMENTS December 31, 2011 and 2010 CONTENTS REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 3 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 4 NOTES TO FINANCIAL STATEMENTS 5 SUPPLEMENTAL SCHEDULES SCHEDULE H, LINE 4a- SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS 14 SCHEDULE H, LINE 4j - SCHEDULE OF ASSETS (HELD AT END OF YEAR) 15 Report of Independent Registered Public Accounting Firm Oversight Committee and Plan Administrator Tower Financial 401(k) Plan Fort Wayne, Indiana We have audited the accompanying statement of net assets available for benefits of Tower Financial 401(k) Plan (Plan) as of December 31, 2011, and the related statement of changes in net assets available for benefits for the year then ended.The financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Tower Financial 401(k) as of December 31, 2011, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplementary information as listed in the table of contents is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information is the responsibility of the Plan’s management.Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. BKD, LLP Fort Wayne, Indiana June 26, 2012 Crowe Horwath LLP Independent Member Crowe Horwath International REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Oversight Committee Tower Financial 401(k) Plan Fort Wayne, IN We have audited the accompanying statement of net assets available for benefits of Tower Financial 401(k) Plan (the Plan) as of December 31, 2010.This financial statement is the responsibility of the Plan's management.Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 in conformity with U.S. generally accepted accounting principles. Crowe Horwath LLP South Bend, Indiana June 21, 2011 TOWER FINANCIAL 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 ASSETS Investments, at fair value (Note 4) $ $ Notes receivable from participants Total assets LIABILITIES Return of excess contributions - Net assets, reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to financial statements. 3. TOWER FINANCIAL 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2011 Additions Investment income (loss) Net depreciation in fair value of investments $ ) Dividend and interest income on investments Net investment income Interest on notes receivable from participants Contributions Employee Employer Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ See accompanying notes to financial statements. 4. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 1 - DESCRIPTION OF PLAN The following description of the Tower Financial 401(k) Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General:The Plan is a defined contribution 401(k) profit sharing plan covering substantially all employees of Tower Financial Corporation (the “Corporation") and its subsidiaries, Tower Bank&Trust Company and Tower Trust Company.An employee becomes eligible to enter the Plan on January1, April1, July1 and October1 following attainment of age 18 and completion of three months of service. The Plan was adopted March 1, 1999.The Plan provides for retirement, death, disability and termination benefits, and it is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Effective October 1, 2009, the Plan adopted a custom plan sponsored by Principal Financial Group.The terms are substantially the same as the prototype plan; however, the Corporation is now able to change the employer’s discretionary match on a periodic basis rather than on an annual basis limited by the prototype plan. Participant Accounts:Each participant's account is credited with the participant's contribution and an allocation of (a) the Corporation’s contributions, and (b) Plan earnings.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Contributions:Each year, participants may contribute a specified portion of their pretax annual compensation to the Plan, subject to certain limitations set forth by the Internal Revenue Service.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Eligible participants may share in matching contributions equal to a uniform percentage, if any, determined each year by the Corporation.The Corporation ceased matches beginning October 1, 2009.On July 1, 2010, the Corporation reinstated the match; the Corporation matched up to 25 percent of the first 4 percent contributed by the participant for the period of July 1, 2010 through June 30, 2011.Effective July 1, 2011, the Corporation increased the match to 50 percent of the first 4 percent contributed by the participant.Additional profit sharing amounts may be contributed at the option of the Corporation’s Board of Directors.Participants direct the investment of their contributions into various investment options offered by the Plan.Currently, the Plan offers 23 funds, including Tower Financial Corporation stock, as investment options for participants.Forfeited nonvested accounts are used to reduce the employer matching contributions.As of December31, 2011 and 2010, forfeited accounts totaled $157 and $860, respectively that are available to reduce employer-matching contributions.Terminated participants rehired within one-year of termination are eligible to buy back their portion of nonvested matching contributions.One buyback occurred in 2010 in the amount of $1,797 and there were no buybacks in 2011. Retirement, Death and Disability:A participant is entitled to 100 percent of his or her account balance upon death, total and permanent disability or retirement. Vesting:Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the remainder of their account plus earnings thereon is based on years of continuous service.A participant is 100 percent vested after six years of credited service. (Continued) 5. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 1 - DESCRIPTION OF PLAN (Continued) Payment of Benefits:On termination of service, a participant may elect to receive either a lump sum or a direct rollover equal to the value of his or her vested interest in the account.In addition, the Plan allows for withdrawals of the vested account balance resulting from rollover contributions at any time.A participant who has attained age 59½ may withdraw vested account balances resulting from participant or employer contributions at any time after age 59½.The Plan also allows for hardship distributions of balances resulting from participant contributions.Distributions are made in cash. Notes Receivable from Participants:Participants may borrow from their fund accounts.The minimum amount of a loan shall be $1,000.The maximum amount of a participant’s loans is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by demand notes and are repayable over a period not to exceed five years (except for loans for the purchase of a principal residence) through payroll withholdings unless the participant is paying the loan in full.Interest on the loans is based on local prevailing rates as determined by the Plan Administrator. Administrative Expenses:All expenses of administration may be paid by the Corporation or the Plan, at the Corporation’s discretion. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The policies and principles, which significantly affect the determination of net assets and changes in net assets, are summarized below. Basis of Accounting:The accounting practices and principles followed by the Plan and the methods of applying those principles conform to accounting principles generally accepted in United States of America under the accrual basis. Investment Valuation and Income Recognition:The Plan's investments are stated at fair value (see Note 4).Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. While Plan investments are presented at fair value in the statement of net assets available for benefits, any material difference between the fair value of the Plan’s direct and indirect interests in fully benefit-responsive investment contracts and their contract value is presented as an adjustment line in the statement of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of the Plan’s net assets available for benefits.Contract value represents contributions made to a contract, plus earnings, less participant withdrawals and administrative expenses.Participants in fully benefit-responsive contracts may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The Plan holds a direct interest in a fully benefit-responsive contract (Note 9). Notes Receivable from Participants: Notes receivable from participants are reported at their unpaid balance plus any accrued interest, with no allowance for credit losses, as repayments of principal and interest are received through payroll deductions and the notes are collateralized by the participants account balances. Payment of Benefits: Benefits paid to participants are recorded when paid. (Continued) 6. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Risks and Uncertainties:The Plan provides for various investment options including any combination of mutual funds, stocks and an investment contract.The underlying investment securities are exposed to various risks, such as interest rate, market, liquidity and credit risks.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statement of net assets available for benefits and participants individual account balances. Concentration of Credit Risk:At December 31, 2011 and 2010, approximately 29.02% and 24.75% of the Plan’s investments were invested in Tower Financial Corporation common stock. NOTE 3 - PLAN TERMINATION Although it has not expressed any intent to do so, the Corporation has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA and its related regulations.In the event of termination, participants will become 100% vested in their accounts. NOTE 4 - FAIR VALUE Fair value is the list price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements are determined by maximizing the use of observable inputs and minimizing the use of unobservable inputs when measuring fair value.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (Level 1 measurements) and gives the lowest priority to unobservable inputs (Level 3 measurements).The three levels of inputs within the fair value hierarchy are defined as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. (Continued) 7. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 4 - FAIR VALUE (Continued) Level 3: Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy.The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan. Mutual funds:The fair values of mutual fund investments are determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs). Company common stock:The fair value of Tower Financial Corporation common stock is determined by obtaining a quoted price from a nationally recognized exchange (Level 1 input). Investment contract:The fair value of the Plan’s investment contract is estimated based upon the surrender value of the contract, as determined by the contract’s termination provisions since the contract is not transferable (Level 3 input).There are no limitations on participant initiated transactions.Conditions under which distributions from the contract would be payable at amounts below contract value are discussed in more detail in Note 9. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use ofdifferent methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements At December 21, 2011 Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Mutual Funds Balanced $ $
